Citation Nr: 1807922	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  12-02 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In April 2012, a hearing was held before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  The VLJ who presided at this hearing has since retired from the Board, and the Veteran was informed in a July 2017 letter of his right to present testimony at another hearing before a VLJ.  The Veteran failed to respond within 30 days and the Board will assume the Veteran does not wish to appear at another hearing and will proceed accordingly.

Additionally, the Veteran was informed in December 2017 that review of the claims file reflects that he wished to be represented by the Disabled American Veterans.  He was informed that a VA Form 21-22 appointing the Disabled American Veterans was not associated with the claims file and that he could submit a VA Form 21-22 if he wished to appoint a representative.  The Veteran failed to respond within 30 days and the Board will assume the Veteran wishes to represent himself.  

These claims were remanded in March 2014 and March 2017.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset in service. 

2.  The Veteran's tinnitus had its onset in service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).      

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss

The Veteran asserts that service connection for his bilateral hearing loss is related to service as a result of noise exposure during service without the use of sufficient hearing protection.  He reports that although he cannot specifically remember when his hearing loss began, he remembers that "shortly" after he separated from service his girlfriend told him that he needed to get his hearing checked.  See April 2012 hearing transcript.  He further states that his post-service work experience did not include exposure to excessive noise.    

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  VA examination reports reveal that the Veteran has a bilateral hearing loss disability for VA purposes.  

Service personnel records reveal that his military occupational specialty consisted of airplane maintenance specialist.  Accordingly, exposure to acoustic trauma in service has been conceded.  

Initially, it is important to note that the October 1968 enlistment audiogram report, utilizing either the American Standards Association (ASA) standard or the International Standards Organization-American National Standards Institute (ISO-ANSI) standard, does not reveal that the Veteran had a hearing loss disability pursuant to 38 C.F.R. § 3.385 upon entrance into service.  Thus, a pre-existing hearing loss disability was not noted upon entry into service and the Veteran is presumed sound upon entrance.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).

Service treatment records reveal that a February 1971 audiogram report and a February 1973 audiogram report, both conducted in the ISO-ANSI standard, reveal a threshold shift of 15 decibels at 500 hertz. 

A post-service employment record, dated from 1979, states that the Veteran has bilateral hearing loss "from air-force - was mechanic."  

VA medical opinions were obtained in January 2010, June 2014, and March 2017.  These opinions state that the Veteran's hearing loss is less likely than not related to service.  However, these opinions are inadequate as they do not address the 15 decibel threshold shift at 500 hertz from February 1971 to February 1973.  Moreover, the opinions did not discuss the 1979 private audiogram that specifically states that the Veteran has hearing loss "from air-force."    

In light of the service treatment records that reveal an in-service threshold shift and the 1979 audiogram that states hearing loss "from air-force," along with the Veteran's testimony that his girlfriend told him to get his hearing checked "shortly" after separation from service, the Board finds that service connection for bilateral hearing loss is warranted.   

Service Connection for Tinnitus 

The Veteran reports that tinnitus began during service.  See April 2012 hearing transcript. 

Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran has a diagnosis of tinnitus because the Veteran states that he has ringing of the ears and he is competent to make such a statement as this is within his lay observation.  

Moreover, the Board finds the testimony that his tinnitus began during service and continued since separation from service is competent as the ringing of the ears is within his lay observation.  This testimony is credible as it is consistent with the nature and circumstances of his service as an airplane maintenance specialist.  

The January 2010, June 2014, and March 2017 medical opinions state that tinnitus was less likely than not related to service because there is no evidence of tinnitus in the service treatment records.  The opinions also found it significant that hearing loss was not related to service and therefore tinnitus is not related to noise exposure during service.  However, these medical opinions did not adequately consider the Veteran's competent and credible lay statements that his tinnitus began during service and continued since separation from service.  Accordingly, these medical opinions are inadequate. 

Thus, the Board finds the competent and credible lay statements regarding onset of tinnitus in service to be more probative than the medical opinions of record.  Accordingly, the Board finds that service connection for tinnitus is warranted.    



	ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted. 





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


